Actions.)—Order, Supreme Court, New York County, entered on April 6, 1972, unanimously modified, on ihe law and the facts and the consent of the plaintiff-respondent, to the extent of directing John McGovern to submit to pretrial examination for the purpose of identifying the inspections referred to in the letter of August 3, 1966, and, as so modified, affirmed, without costs and without disbursements, without prejudice to the rights of defendant-appellant to apply for further disclosure at a later date and'upon an appropriate presentation of additional matter elicited at the examination before trial. Concur — Markewieh, J. P., Kupferman, McNally, Steuer and Eager, JJ.